PD-1067-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                      Transmitted 10/12/2015 9:39:05 AM
                                                                        Accepted 10/13/2015 8:39:44 AM
                                                                                           ABEL ACOSTA
      LISA C. MCMINN                                                       JOHN R. MESSINGER      CLERK
STATE PROSECUTING ATTORNEY                OFFICE OF                 ASST. STATE PROSECUTING ATTORNEY
                             STATE PROSECUTING ATTORNEY
                                     P.O. BOX 13046                        STACEY M. GOLDSTEIN
                                     CAPITOL STATION                ASST. STATE PROSECUTING ATTORNEY
                                     AUSTIN, TX 78711
                                      (512) 463-1660


                                     October 12, 2015
                                                                  October 13, 2015


Honorable Abel Acosta
Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78701


Re:      Ex parte James Richard “Rick” Perry
         Cause No. PD-1067-15


Dear Mr. Acosta,

Please be advised that I will appear and present argument in the above referenced cause
on November 18, 2015.


Thank you for attention to this matter.

Sincerely,

/s/ Lisa C. McMinn
State Prosecuting Attorney